Exhibit 99.2 EXECUTION VERSION SUPPLEMENTAL CONFIRMATION February 5, 2015 The Lion Fund II, L.P. 17est, Suite 400 San Antonio, TX 78257 Attention: Sardar Biglari Tel: (210) 390-3686 Fax: (210) 344-3411 Re: Pre-paid Variable Share Forward Transaction Transaction Ref: To be advised Dear Sirs: The purpose of this communication is to set forth certain terms and conditions of the above-referenced Transaction entered into on the Trade Date specified below (the “Transaction”). This confirmation is a Supplemental Confirmation within the meaning of the Master Confirmation for forward transactions dated as of February 5, 2015, as amended and supplemented from time to time (the “Master Confirmation”), among The Lion Fund II, L.P. (“Counterparty”), JPMorgan Chase Bank, National Association, London Branch (“JPMorgan”), by J.P. Morgan Securities LLC, as its agent (the “Agent”), and JPMorgan Chase Bank, National Association, as collateral agent (the “Collateral Agent”). Capitalized terms used herein have the meanings set forth in the Master Confirmation. For all purposes under the Master Confirmation, the terms of the Transaction to which this Supplemental Confirmation relates shall be as follows: Trade Date: February 5, 2015 Number of Components: 32 Number of Transaction Shares: Initial Share Price USD 131.32 Prepayment Percentage: 82.3% Prepayment Amount: USD 135,095,500 Prepayment Date: February 10, 2015 Forward Floor Price: USD 131.32 Forward Cap Price: USD 157.584 Ordinary Dividend Amount: The applicable per share amount in USD for each of the following regular quarterly dividend periods of the Issuer specified below: Trade Date – March 31, 2015 USD 0.00 April 1, 2015 – June 30, 2015 USD 1.00 July 1, 2015 – September 30, 2015 USD 1.00 October 1, 2015 – December 31, 2015 USD 1.00 January 1, 2016 – March 31, 2016 USD 1.00 April 1, 2016 – June 30, 2016 USD 1.00 July 1, 2016 – September 30, 2016 USD 1.00 October 1, 2016 – December 31, 2016 USD 1.00 January 1, 2017 – March 31, 2017 USD 1.00 April 1, 2017 – July 18, 2017 USD 1.00 July 19, 2017 – September 30, 2017 USD 1.00 Thereafter USD 0.00 For each Component of the Transaction, the Number of Shares and the Scheduled Valuation Date are set forth below: Component Number Number of Shares Scheduled Valuation Date 1. June 14, 2017 2. June 15, 2017 3. June 16, 2017 4. June 19, 2017 5. June 20, 2017 6. July 13, 2017 7. July 14, 2017 8. July 17, 2017 9. July 18, 2017 July 19, 2017 July 20, 2017 July 21, 2017 July 24, 2017 July 25, 2017 July 26, 2017 July 27, 2017 August 10, 2017 August 11, 2017 August 14, 2017 August 15, 2017 August 16, 2017 August 17, 2017 August 18, 2017 August 21, 2017 August 22, 2017 August 23, 2017 August 24, 2017 September 13, 2017 September 14, 2017 September 15, 2017 September 18, 2017 September 19, 2017 2 Please confirm by signing below that the foregoing correctly sets forth the terms of the agreement between JPMorgan and Counterparty with respect to the particular Transaction to which this Supplemental Confirmation relates and return it to us. Very truly yours, J.P. MORGAN SECURITIES LLC, as agent for JPMorgan Chase Bank, National Association By: /s/ Justin G. Sumner Name: Justin G. Sumner Title: Executive Director JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Collateral Agent By: /s/ Frank Snyder Name: Frank Snyder Title: Vice President Acknowledged and Confirmed: THE LION FUND II, L.P. By:/s/ Sardar Biglari Name: Sardar Biglari Title: Chairman of Biglari Capital Corp. General Partner of The Lion Fund II, L.P. 3
